Citation Nr: 9901037	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability pension benefits in the calculated amount of 
$4,420.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a August 1995 rating decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA), which denied waiver of recovery of 
overpayment because the request for waiver was not timely 
filed.  Subsequently, the case was transferred to the VA 
Regional Office (RO) in Waco, Texas.

In June 1997 the case was remanded to the RO to allow the 
veteran an opportunity to present testimony at a personal 
hearing.  In November 1998 the veteran withdrew his request 
for a personal hearing.

The Board notes that in July 1995 the veteran submitted a 
claim for entitlement to restoration of disability pension 
benefits.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In correspondence dated in June 1993, VA notified the 
veteran that evidence had been received which revealed 
additional income for the year 1990, and that retroactive 
action had resulted in the creation of an overpayment.  

3.  On November 26, 1993, VA issued a demand letter 
requesting repayment of the overpayment in the amount of 
$4,420.

4.  In correspondence dated July 17, 1995, the veteran 
requested a waiver of overpayment. 

5.  In August 1995, the COWC denied waiver of overpayment 
because the request for waiver was not submitted within the 
180 day time limit.

6.  No correspondence which may be construed as a timely 
request for waiver of overpayment was received by VA.


CONCLUSION OF LAW

A request for waiver of recovery of pension overpayment 
indebtedness was not timely filed.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.963 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtors control, there was a delay in such individuals 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.963 (1998).

Background

The record reflects that in December 1990, December 1991 and 
December 1992 the veteran reported income from the Department 
of Health and Human Services, Social Security Administration 
(SSA) and the United States Civil Service, and denied income 
from other sources.

In April 1993 the RO notified the veteran that information 
revealed that unreported additional family income had been 
received in 1990, and requested that he verify the accuracy 
of the information.  

Correspondence shows that the veteran disputed the total 
amount received from the United States Office of Personnel 
Management, but not income received from a private employer 
in the amount of $3,443 or from the Government Employees 
Credit Union in the amount of $24.  

In correspondence dated in June 1993, VA notified the veteran 
that evidence revealed additional income for the year 1990 
had been received, and that retroactive action had resulted 
in the creation of an overpayment.  

On November 26, 1993, VA issued a demand letter requesting 
repayment of the overpayment in the amount of $4,420.  The 
veteran was notified that he had the right to dispute the 
amount of the debt or to request a waiver of the debt.  The 
veteran was further notified that a request for waiver of 
overpayment must be submitted within 180 days.  

In December 1993 the veteran notified the RO that he disputed 
the amount of income received in 1990.  In March 1994 the RO 
notified the veteran that a review of the record in response 
to his dispute of actual income received warranted no change 
in the prior determination.  

VA demand letters dated in September 1994 and June 1995 
requested that the veteran take action to satisfy the debt.

In correspondence dated July 17, 1995, the veteran requested 
a waiver of overpayment.  In August 1995 the COWC denied 
waiver because the veterans request for waiver had not been 
filed within the 180 day time limit.

In correspondence to his congressional representative dated 
in August 1995, the veteran reported that he had spoken to a 
clerk at a VA office in El Paso, Texas, who accepted his 
request to repay the debt in $30 installments from his VA 
pension.  The veteran noted that subsequently he received 
additional VA correspondence, including a November 1993 
notification of overpayment.

In his October 1995 substantive appeal, the veteran reported 
that after he received the November 1993 demand letter he 
went to VA offices in El Paso, Texas, and was led to believe 
that the debt would be repaid from his VA pension benefits.  
He stated that when his payments stopped he believed the 
payments were being applied to reduce the amount of the debt.  
He stated he did not request a waiver at the time of 
notification of the overpayment because he believed his 
representative would take care of it and submit his repayment 
plan.

Analysis

The record in this case indicates that no request for waiver 
was submitted within the 180 day time limit.  The date of 
notice of overpayment was November 26, 1993, and VA records 
show that the veterans request for waiver was received on 
July 17, 1995.  The Board notes that there is no 
correspondence in the record which may be construed as a 
timely request for waiver of overpayment.

Although the veteran disputed the actual amount of additional 
unreported income in December 1993, there was indication at 
that time that he also wished to request waiver of that debt.  
The Board notes, based upon the evidence of record and the 
veterans own admissions, that he in fact received notice of 
the amount of overpayment, including notice of his right to 
dispute the amount of overpayment and the right to request a 
waiver.  While the veteran believes he was not adequately 
informed of matters concerning waiver, the Board finds VA 
notification correspondence sufficiently informed him of his 
rights.  

As to the veterans argument that he was, in essence, led to 
inaction because of the representations of a person at a VA 
office, the Board notes that there is no basis in law by 
which an extension of the 180 day time period may be granted 
when, in fact, notification has been received.  See 
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The record is clear 
that there was no delay in the veterans receipt of VA 
notice.  Therefore, the Board must conclude the veteran 
received the notice of indebtedness sent in November 1993, 
and that a timely request for waiver was not submitted.


ORDER

Entitlement to a waiver of the recovery of an overpayment of 
disability pension benefits in the calculated amount of 
$4,420 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
